Name: Commission Regulation (EEC) No 3889/92 of 28 December 1992 amending Commission Regulation (EEC) No 3233/92 laying down detailed rules for implementing the specific wine sector aid arrangements for the Azores and Madeira
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  regions of EU Member States;  economic policy
 Date Published: nan

 Avis juridique important|31992R3889Commission Regulation (EEC) No 3889/92 of 28 December 1992 amending Commission Regulation (EEC) No 3233/92 laying down detailed rules for implementing the specific wine sector aid arrangements for the Azores and Madeira Official Journal L 391 , 31/12/1992 P. 0050 - 0050 Finnish special edition: Chapter 3 Volume 47 P. 0120 Swedish special edition: Chapter 3 Volume 47 P. 0120 COMMISSION REGULATION (EEC) No 3889/92 of 28 December 1992 amending Commission Regulation (EEC) No 3233/92 laying down detailed rules for implementing the specific wine sector aid arrangements for the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1) and in particular Article 23 thereof, Whereas the ageing of liqueur wines is as quantitative measure which should be applied to wines which have not already undergone ageing and, therefore, on a priority basis, to wines obtained from the most recent harvest; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 7 (2) of Commission Regulation (EEC) No 3233/92 (2) is hereby amended as follows: '2. Aid for the ageing of Madeira liqueur wines shall be granted to producers in the region who make application to the competent agency in the first two months of each year. Such aid shall be paid on a priority basis in respect of wines of the most recent harvest. Applications concerning wines produced in previous harvest years shall be accepted where the quantity in question is less than 20 000 hl, priority consideration being given to the youngest wines. If the total quantity for which applications are submitted is greater than 20 000 hl, a reduction percentage shall be applied. The total amount of product in respect of which a producer submits an aid application may not be greater than that which is the subject of the production declaration operated in accordance with Commission Regulation (EEC) No 3929/87 (*) for the wine year in question. The Portuguese authorities shall notify to the Commission: - the total quantities for which contracts have been concluded each year, - the rules for implementation of the provisions set out in this paragraph. (*) OJ No L 369, 29. 12. 1987, p. 59.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 321, 6. 12. 1992, p. 11.